FLAUM, Circuit Judge,
concurring in part and dissenting in part. Judge Fairchild and Judge Posner each identify reasons to bar the class members and proposed intervenors from challenging the settlement in this case. Because I believe that certain of the individuals before us can appropriately challenge that settlement, and because I question the process by which that settlement was arrived at, I find myself unable to join either of my colleagues’ opinions.
I.
On the question of whether Messrs. Reed and Augenbaugh should have been permitted to intervene under Fed.R.Civ.Pro. 24, I agree with Judge Posner’s view that the proper focus on the timing of their intervention looks to the date upon which the proposed settlement was first revealed to the world. See ante at 506-07. Until that date, as Judge Posner notes, these proposed intervenors had little incentive to seek to join this suit, because they believed they could rely on the Illinois Attorney General to defend the statutes challenged by the plaintiffs in this case. I also agree with Judge Posner that Mr. Reed and Mr. Augenbaugh lack standing to assert their claims before this court because they fall outside the range of interests the various Illinois statutes at issue in this case are intended to protect.
I differ with both my colleagues, however, on the question of whether Mrs. Greenwood and Mrs. Murphy, who like all other Illinois women of childbearing years are members of the plaintiff class, lack standing to challenge the consent decree. My difference with my brothers is one of characterization: they see the two class members as objecting to the settlement arrived at on the ground that it was too favorable to them. I view them as challenging both the result of the settlement and the process by which that result was reached, a process which, as discussed more fully below, left much to be desired.
Rule 23(e) requires district courts to approve a settlement in a class action before the settlement may bind absent class members. See 2 H. Newberg, Class Actions § 11.23 (2d ed. 1985). Particularly in public-law litigation, where consent decrees and settlements often approach the specificity of regulatory codes, various class members may find any number of reasons to challenge the final decree or agreement. Because ^f the broad range of interests class members may have in the nature and scope of relief a settlement or consent decree provides, I fear that Judge Posner may over-simplify the standing question when he writes that “a member of a class does not have standing to challenge a set*512tlement that favors him in a tangible sense, though it offends him in an ideological sense.” Ante at 506-07. Perhaps the objecting class members in this case would not be satisfied with any settlement that continues to permit legal abortion in Illinois, but their appeal, at least in part, focused more narrowly on the question of whether the settlement they contest was arrived at through arms-length negotiations and was approved after a careful examination by the district court.
It may well be that plaintiffs who seek to challenge the settlement reached in a class action solely on ideological grounds have no standing. I take the view, however, that any member of a plaintiff class may appeal the settlement of a class action on the ground that the district court’s inquiry into the fairness of the settlement was inadequate and that the settlement was therefore impaired. Any other position, it seems to me, mocks the words this court and others have used in advising trial judges of their duty to ensure that consent decrees are “not illegal, a product of collusion, or contrary to the public interest.” South v. Rowe, 759 F.2d 610, 613 n. 3 (7th Cir.1985).
Our instruction to district courts to ensure that class action settlements and consent decrees are not the product of collusion recognizes that the settlement in a class action, typically arrived at through the active involvement of a small fraction of the class members, may not match the expectations of the plaintiff class as a whole. Our scrutiny of these decrees is thus intended to protect “those who did not participate in negotiating the compromise.” United States v. Oregon, 913 F.2d 576, 581 (9th Cir.1990). We remind district courts to scrutinize the legality of settlements and consent decrees and their effect on the public interest because we recognize that, especially in public-law litigation, these effects may reach far beyond even the nominal parties to the suit, let alone those who participated in resolving it. Ironically, however, under Judge Posner’s approach it is only those who are satisfied with the settlement who would be able to challenge the fairness of the process that led to its adoption. Those who are dissatisfied with the process, for any reason except that they received “too little,” are barred from challenging the fairness of that process on appeal. In practice, of course, those who were involved in the negotiation of a settlement or consent decree will rarely challenge the fairness of a process in which they actively participated. That task will be left to those who for one reason or another are dissatisfied with that process, and perhaps with the outcome it led to as well.
The remedy Judge Posner holds out for today’s objectors is the possibility of subsequent suits challenging the settlement or consent decree, instituted by parties who later become aggrieved by its terms. In my view, however, we only prolong the injury caused by a consent decree arrived at through an unfair process by failing to invalidate it sooner rather than later. If the decree in this case is, as the objectors allege, the product of inadequate or incomplete representation, the agreement will not increase in legitimacy through the passage of time. Equally important, in approving this decree the district court assumed a continuing duty to monitor the parties’ compliance with its terms. In fulfilling this responsibility, the federal courts will be called upon to enforce the result of an arguably flawed process, at least until the day when Judge Posner’s hypothetical future challenger materializes. Finally, even those who benefit most from a given consent decree are harmed when courts close their doors to dissatisfied non-participants until some future time, because until the grievances of these non-participants are addressed, the decree remains suspect. Certainly the named plaintiffs and defendants in this case would be happier with a ringing affirmance of the district court’s approval of the decree than with Judge Posner’s nod to future Illinois attorneys general and legislators.
Unlike Judge Posner, I am unwilling to await some future litigant. I would instead preserve the right of appeal for class members who, for one reason or another, believe that the process that led to the *513adoption of the settlement or decree— which will preclude them from asserting their legal rights in the future, see Supreme Tribe of Ben-Hur v. Cauble, 255 U.S. 356, 367, 41 S.Ct. 338, 342, 65 L.Ed. 673 (1921) — was tainted. In some cases they may be right, and an appellate court will be able to prevent an unfair or unlawful settlement or consent decree from taking effect. In all cases we will satisfy the objecting class members that they have received justice rather than leaving them to walk down the courthouse steps feeling twice spurned by the judicial system, first by a settlement reached and approved through inadequate procedures, and second by a rule of standing that denies them the right to challenge that settlement. So long as challenges to the procedure leading to a settlement are brought by class members, appeals courts should remain open to hear them.
Because I conclude that two of the four individuals objecting to the fairness of the consent decree arrived at in this case have standing to do so, I turn to the substantive issue presented in this appeal: whether the decree in this case is “fair, reasonable and equitable, and does not violate the law or public policy.” Sierra Club v. Elec. Controls Design, 909 F.2d 1350, 1355 (9th Cir.1990). In my view, the district court’s examination of the troublesome issues raised by the decree renders us incapable, on this record at least, of answering this question. The district court in this case yielded to the view that consent decrees are essentially contracts between the litigants, with the district court’s role limited to “sign[ing] on the line provided by the parties.” United States v. Miami, 664 F.2d 435, 441 (5th Cir.1981) (en banc) (opinion of Rubin, J.). It chose not to examine, in any but the most preliminary fashion, the lawfulness of the decree under the federal constitution or its fidelity to Illinois law and public policy. And it did so despite the unique circumstances that gave rise to the settlement of this suit, circumstances which made a deeper inquiry particularly appropriate.
II.
In Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973), the Supreme Court ruled that “the Fourteenth Amendment’s concept of personal liberty ... is broad enough to encompass a woman’s decision whether or not to terminate her pregnancy.” Id. at 153, 93 S.Ct. at 727. The Court held that, at least in the first trimester, this liberty interest was sufficient to require that if the pregnant woman decided to terminate her pregnancy, “the judgment may be effectuated by an abortion free of interference by the state.” Id. at 163, 93 S.Ct. at 732. See also Akron v. Akron Center for Reproductive Health, 462 U.S. 416, 429-430, 103 S.Ct. 2481, 2492, 76 L.Ed.2d 687 (1983). This preference for the woman’s liberty interest over the government’s interest in regulating abortion was the law when the district court granted a preliminary injunction to the plaintiffs in this case. See Ragsdale v. Turnock, 625 F.Supp. 1212, 1229-30 (N.D.Ill.1985) (“[A]ny regulation, even a general regulation, which burdens a woman’s right to choose to terminate her pregnancy during the first trimester would have to meet the compelling governmental interest requirement.”). It remained the law when this Court affirmed that decision. See Ragsdale v. Turnock, 841 F.2d 1358, 1368 (7th Cir.1988) (“[Wjhere first trimester abortions are involved, not only must the impact of the challenged regulation be insignificant in terms of the woman’s exercise of her right, but also [ ] the regulation must be justified by important state health objectives.”). But it may well have ceased to be the law on July 3, 1989, when the Supreme Court announced its decision in Webster v. Reproductive Health Servs., 492 U.S. 490, 109 S.Ct. 3040.
Writing for three members of the Court in Webster, Chief Justice Rehnquist dispensed with the limits Roe placed on first-trimester abortions, observing that he could not see “why the State’s interest in protecting potential human life should come into existence only at the point of viability, and that there should therefore be a rigid line allowing state regulation after viability but prohibiting it before viability.” 492 U.S. at 519, 109 S.Ct. at 3057. For his *514part, Justice Scalia explicitly called for Roe to be overruled. Id., 492 U.S. at 532, 537, 109 S.Ct. at 3064, 3067 (Scalia, J., concurring in part and concurring in the judgment). And Justice O'Connor, while foreswearing any desire “to reexamine Roe,” 492 U.S. at 526, 109 S.Ct. at 3061 (O’Con-nor, J., concurring in part and concurring in the judgment), nevertheless voted to uphold a Missouri statute that limited the discretion of physicians in performing abortions in the second trimester for reasons entirely unrelated to the welfare of the mother. As Justice Blackmun pointed out in dissent, this statute would have been unconstitutional under Roe’s trimester framework because Roe does not permit regulation “in the interest of potential life ... until the third trimester.” Webster, 492 U.S. at 541, 109 S.Ct. at 3069 (Black-mun, J., concurring in part and dissenting in part). See also Roe, 410 U.S. at 164, 93 S.Ct. at 732 (limiting second-trimester regulation to measures “reasonably related to maternal health.”); Akron, 462 U.S. at 416, 103 S.Ct. at 2481.
Webster is a plurality opinion, and admittedly does not announce Roe’s demise. The fact remains, however, that in Webster five members of the Court agreed that the balance Roe struck between a woman’s interest in terminating her unwanted pregnancy and the state’s interest in ensuring the safety of the abortion procedure and protecting fetal life no longer reflected its interpretation of the Fourteenth Amendment’s due process clause. Neither the litigants in this case nor the district court needed to resort to tea leaves to divine that Webster had altered the constitutional landscape upon which this case would be contested if it were allowed to continue in the Supreme Court. Indeed, the Illinois Public Health Director and his codefendants relied on Webster in their brief to the Supreme Court in this case, arguing that, like the Missouri restrictions on abortions in state hospitals upheld in Webster, the sanitary regulations imposed on clinics by the Illinois statutes at issue in this case “do not unduly burden the abortion decision.” Brief for Appellant at *29, Turnock v. Ragsdale, No. 88-790, August 31, 1989 (available on LEXIS, GENFED library, BRIEFS file).
Nevertheless, when those who objected to the proposed consent decree sought to rely on Webster in contesting the lawfulness of the decree, the district court rejected this argument, summarily labelling it “unavailing” because the precise regulatory measures at issue in Webster were different in kind from the Illinois statutes challenged in this case. Ragsdale v. Turnock, 734 F.Supp. 1457, 1460 (N.D.Ill.1990). Like the district court, Judge Fairchild takes only passing note of Webster’s impact on this case, writing in a footnote that he “see[s] nothing” in Webster or more recent abortion decisions that “affect[s] the statutes challenged in this case.” Ante at 505, n. 1. Judge Posner’s opinion recognizes that the state “might well have won the case in the Supreme Court,” ante at 508, tacitly recognizing that the jurisprudence of abortion had, at a minimum, shifted to permit greater state regulation when Webster was handed down.
I am unable to agree that the question of Webster*s impact on the legal issues in this case could be resolved in the manner adopted by the district court. Though Justice Scalia was moved to write in Webster that the limited scope of the decision would require “the mansion of constitutionalized abortion law ... [to] be disassembled doorjamb by doorjamb,” 492 U.S. at 537, 109 S.Ct. at 3067, it is nonetheless true that ever since July 3,1989, the integrity of that structure has been open to question. The district court’s terse rejection of the argument that Webster might be relevant in examining the lawfulness of the proposed consent decree was, in my view, an insufficient response to the questions that decision raises about the lawfulness and consistency with Illinois public policy of the consent decree in this case.
III.
Of course, Webster leaves states like Illinois free to regulate or not regulate abortion, and even, perhaps, to enact statutes embodying precisely the provisions contained in the consent decree the district *515court approved. Moreover, the fact that the consent decree permits less state regulation of abortion than might be constitutional in the wake of Webster is itself not a reason to reject the decree: a consent decree may provide relief beyond that allowed by the statute under which the plaintiff brought suit. See Firefighters Local 93 v. Cleveland, 478 U.S. 501, 522-23, 106 S.Ct. 3063, 3075, 92 L.Ed.2d 405 (1986) (consent decree resolving employment discrimination case can provide relief that goes beyond “the limitations Congress placed ... on the power of the federal courts to impose obligations on employers or unions to remedy violations of Title VII....”); Kasper v. Board of Election Comm’rs, 814 F.2d 332, 338 (7th Cir.1987). In this case, however, approving a consent decree that limits the state’s power to regulate abortions more than is required by Webster carries with it the risk of enjoining the enforcement of valid Illinois statutes and regulations. Because over-enforcing the due process clause in this case may have led the district court effectively to repeal constitutional state statutes, it had a responsibility, growing out of the duty of federal courts to preserve the allocation of powers between the states and the federal government, to inquire into the possible lawfulness of the challenged state enactments.
In entering a consent decree, a district court employs a remedy of the flexibility that has typically characterized equitable relief. See S. Symons, 1 Pomeroy’s Equity Jurisprudence (5th ed. 1941), § 109 at 141; Donovan v. Robbins, 752 F.2d 1170, 1176 (7th Cir.1985) (consent decree “virtually by definition will contain equitable provisions”). While federal courts have broad equitable powers, these powers are not unlimited. One restriction on their scope is the concept “that federal courts of equity should exercise their discretionary power with proper regard for the rightful independence of state governments in carrying out their domestic policy.” Pennsylvania v. Williams, 294 U.S. 176, 185, 55 S.Ct. 380, 385, 79 L.Ed. 841 (1935). More recently, the Court restated this proposition in Rizzo v. Goode, 423 U.S. 362, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976), writing there that “[wjhere ... the exercise of authority by state officials is attacked, federal courts must be constantly mindful of the ‘special delicacy of the adjustment to be preserved between federal equitable power and State administration of its own law.’ ” 423 U.S. at 378, 96 S.Ct. at 607 (quoting Stefanelli v. Minard, 342 U.S. 117, 120, 72 S.Ct. 118, 120, 96 L.Ed. 138 (1951)).
Courts differ on the question of whether the consent of the state to a proposed settlement or decree relieves a district court of its responsibility to inquire into the federalism concerns the decree raises. Compare, e.g., Allen v. Alabama State Bd. of Educ., 816 F.2d 575, 577 (11th Cir.1987) with Kasper, 814 F.2d at 340-41. See generally, Note, Federalism and Federal Consent Decrees Against State Governmental Entities (hereinafter, “Federal Consent Decrees”), 88 Colum.L.Rev. 1796, 1801 & nn. 31-32 (1988) (collecting cases). I believe the better view is the one we took in Kasper: regardless of the state’s consent, “[a] federal court must preserve the appropriate relation between state and national power.” 814 F.2d at 340. See also Lelsz v. Kavanagh, 807 F.2d 1243, 1253 (5th Cir.1987) (vacating consent decree that created “federal court remedy unfounded in federal law [which] intrudes into the governance of matters otherwise presided over by the state.”).1
*516When we enjoin the enforcement of a state statute on federal constitutional grounds, the views of democratically elected state legislators are supplanted by those of unelected federal judges. This outcome is warranted when the challenged state statute violates rights guaranteed by the federal constitution or encroaches upon some other aspect of federal law. To my mind, however, “the appropriate relation between state and national power” we instructed district courts to be mindful of in Kasper is one in which federal judges employ their equitable powers to enjoin the enforcement of state statutes only after they have determined that these statutes contain some constitutional deficiency. See General Bldg. Contractors v. Pennsylvania, 458 U.S. 375, 399, 102 S.Ct. 3141, 3154, 73 L.Ed.2d 835 (1982) (federal remedial powers “could be exercised only on the basis of a violation of the law and could extend no farther than required by the nature and extent of the violation.”); Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 15-16, 91 S.Ct. 1267, 1275-76, 28 L.Ed.2d 554 (1971) (“In seeking to define ... how far” equitable power to order school desegregation extends, “it is important to remember that judicial powers may be exercised only on the basis of a constitutional violation.”); Jenkins by Agyei v. Missouri, 807 F.2d 657, 666 (8th Cir.1986) (en banc) (“Federal courts may not invoke their equitable power to fashion a remedy to correct a condition unless it currently offends the constitution.”). These cases compel the conclusion that, when a proposed consent decree would enjoin the enforcement of state statutes, a district court evaluating the decree must satisfy itself that these statutes suffer from some infirmity that would allow the court to enjoin them absent the state’s agreement.
In this case, due regard for the legislative judgment of the people of Illinois required the district court to evaluate, in light of Webster, the constitutionality of the various state statutes governing health facilities and medical practice whose enforcement the decree will bar. The Supreme Court’s holding in Firefighters that consent decrees can provide relief beyond what the plaintiffs could have obtained at trial does not obviate the need for this inquiry. Unlike the situation in that case (a Title VII suit against a municipal employer) if the consent decree in this case provides relief beyond that required by the Fourteenth Amendment, it will permanently enjoin the enforcement of state statutes that in no way conflict with any provision of federal law, constitutional or statutory.
The statutes enjoined in this decree represent the decisions of the people of Illinois, speaking through their elected representatives. The plaintiffs contend that the legislature’s unspoken aim in enacting these provisions was to limit the availability of low-cost clinic abortions. If so, these statutes are consistent with other statements of the popular will in Illinois, most notably the Human Life Act, Ill.Ann.Stat. ch. 38, ¶ 81-21 (Smith-Hurd Supp.1991), which declares “the longstanding policy of this State, that the unborn child is a human being from the time of conception and is, therefore, a legal person for purposes of the unborn child’s right to life,” as well as the various statutes Judge Posner relies upon in concluding, see ante at 508, that Illinois regards fetuses as persons. Before approving a decree that upsets these legislative choices, the district court had a duty to explore whether the challenged enactments offend the constitution. So far as the district court’s opinion reveals, this inquiry never occurred.
IV.
The district court apparently decided that a deeper inquiry into the lawfulness of the challenged Illinois statutes was unnecessary in part because the consent decree it was called upon to approve was the product of bargaining from which neither side emerged wholly victorious. See Ragsdale, 734 F.Supp. at 1460. The settlement reached by the parties, the district court wrote, had allowed “ ‘[e]ach side [to] gain[ ] the benefit of immediate resolution of the litigation and some measure of vindication for its position while foregoing the opportunity to achieve an unmitigated victory.’ ” *517Id. (quoting EEOC v. Hiram Walker & Sons, 768 F.2d 884, 889 (7th Cir.1985)). I agree as a general matter that one factor that might justifiably lead a district court to limit its scrutiny of a proposed consent decree is the fact that “the [] decree embodies as much of [the parties’] opposing purposes as the respective parties have the bargaining power and skill to achieve.” United States v. Armour & Co., 402 U.S. 673, 681-82, 91 S.Ct. 1752, 1757, 29 L.Ed.2d 256 (1971). Indeed, adversity between the parties to the negotiations that lead to the proposed decree will tend to ameliorate the federalism concerns discussed above, because when the state believes it will win on the question of the constitutionality of a state statute should the case go to trial, it has little incentive to enter into a consent decree enjoining the statute’s enforcement.
This assumes, however, that the persons negotiating for the state set as their goal the enforcement of the will of the state’s legislators, and by extension, the people who put them in office. Students of the use of consent decrees in public-interest litigation have noted, however, that the assumption that state defendants entering into a decree represent all the state’s interests in the litigation is frequently mistaken. Rather, it is not uncommon for consent decrees to be entered into on terms favorable to those challenging governmental action because of rifts within the bureaucracy or between the executive and legislative branches. See, e.g., Horowitz, Decreeing Organizational Change: Judicial Supervision of Public Institutions, 1983 Duke L.J. 1265, 1292, 1294-95 (1983) (discussing phenomenon of “[n]ominal defendants [who] are sometimes happy to be sued and happier still to lose.”); see also Easter-brook, Justice and Contract in Consent Judgments, 1987 U.Chi.L.Forum 19, 30-37 (1987); McConnell, Why Hold Elections? Using Consent Decrees to Insulate Policies From Political Change, 1987 U.Chi.L.Forum 295, 301 (noting that “one of the evils to be guarded against is the collusive settlement — government lawyers settling a suit on favorable terms to the opposing party precisely because they expect that successive administrations may be less sympathetic to its cause.”); Federal Consent Decrees at 1805-06. Courts, too, have been alert to the possibility that state defendants in public-interest litigation may have interests that depart from those of the government they serve. See Rhodes v. Chapman, 452 U.S. 337, 360, 101 S.Ct. 2392, 2406, 69 L.Ed.2d 59 (1981) (Brennan, J., concurring) (noting that “[e]ven prison officials have acknowledged that judicial intervention has helped them to obtain support for needed reform.”); Kasper, 814 F.2d at 340 (“district judges should be on the lookout for attempts to use consent decrees to make end runs around the legis-lature_”); Dunn v. Carey, 808 F.2d 555, 560 (7th Cir.1986) (“A court must be alert to the possibility that a consent decree is a ploy in some other struggle.”).
When confronted with allegations that a government agent with control over the decision to negotiate and enter into a consent decree may have interests that differ from those of other segments of the government, a district judge’s scrutiny of the decree must necessarily increase. One can accept Judge Posner’s statement that “the separation of powers within state government” is not “a proper matter of federal judicial concern,” ante at 510, but still conclude that the choice of which private agreements merit the approval — and continuing enforcement power — of a federal court is a matter of federal judicial concern. See Kasper, 814 F.2d at 340-341. One circumstance that might give a federal district court pause as it decides whether to approve the parties’ proposed decree is a charge that the officer who negotiated the decree on the state’s behalf had “shattered” any expectation that he or she would vigorously defend state statutes. See ante at 507 (Posner, J., concurring). This is nothing more than a specific example of the heightened scrutiny this Court employs in passing upon settlements in which it appears that the interests of the litigants are in danger of being sacrificed for the benefit of their lawyers. See, e.g., Armstrong v. Board of School Directors, 616 F.2d 305, 313 (7th Cir.1980) (discussing risk that “class counsel may be persuaded *518by the prospect of a substantial fee to accept a settlement proposal which leaves the class with less relief than could have been procured through more vigorous negotiation.”); Hiram Walker & Sons, 768 F.2d at 890-91 (heightened scrutiny of consent decree appropriate where there is an allegation that “the attorneys involved have sacrificed their clients’ interests to assure themselves of receiving sizable attorneys’ fees.”).
The alleged conflict of interest in this case was of a different sort. According to those who objected to the settlement, the Illinois Attorney General, who on behalf of the defendants directed the course of this litigation and the negotiations that led to the proposed decree, had “failed to defend the statutes and regulations which constitute the body of Illinois law” by agreeing to a decree more favorable to the plaintiffs than they would have received had the case proceeded in the Supreme Court. Fairness Hearing Transcript at 48. See also id. at 57, 83. These allegations were accompanied by news accounts in which both critics and supporters of the settlement speculated that the Attorney General had been eager to resolve this dispute because it had become politically disadvantageous to allow the high court to decide it. See, e.g., Karwath & Brotman, Illinois Abortion Case Settled, Chicago Tribune, Nov. 23, 1989 at 1.
Knowing of these allegations, the district court had a “fiduciary duty” to the litigants, Stewart v. General Motors, 756 F.2d 1285, 1293 (7th Cir.1985), to examine carefully the proposed consent decree to insure that the state had not paid too high a price for a settlement which, as Judge Posner writes, “preserves very little” of the challenged statutes. Ante at 507. Webster made the need for this inquiry particularly acute: by improving the state’s chances in the Supreme Court, it heightened concerns as to what prompted its chief legal officer to forego an opportunity to have the legislature’s decision to regulate abortion vindicated. According to the objectors, in the wake of Webster the state’s choice to agree to a settlement on terms highly favorable to the plaintiffs began to look like the kind of agreement that arms-length bargaining would not have produced.
Despite this contention, nothing in the district court’s opinion suggests that it examined the proposed decree to determine whether it reflected the product of bargaining between genuinely adverse parties, that it was, in other words, within the range of fair settlements. Rather, the district court relied on the purported adversity between the Attorney General and the named plaintiffs, despite allegations that their interests at the time they negotiated the decree were not materially opposed. In fairness to both the Attorney General and the objectors, a more comprehensive inquiry could have addressed these allegations.
V.
As we wrote in Donovan v. Bobbins, 752 F.2d 1170 (7th Cir.1985), “how deeply the [district] judge must inquire” into the fairness of a proposed consent decree, “what factors he must take into account, and what weight he should give the settling parties’ desires will vary with the circumstances.” Id. at 1177. In this case, the district court was faced with a changing body of law concerning permissible regulation of abortion and a state officer whose motivations in settling this case were questioned at the fairness hearing and elsewhere. These circumstances demanded a more searching examination of the fairness of the consent decree the parties arrived at than the district court provided. I respectfully dissent.

. Indeed, Rizzo v. Goode, 423 U.S. 362, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976), may well compel the view that the state’s consent to a decree does not eliminate the limits federalism imposes on the district court’s power to enter the decree. Though Rizzo involved an injunction rather than a consent decree, the remedy adopted by the district court “resembled a consent decree in several respects.” Federal Consent Decrees at 1804 n. 48. The defendants in COPPAR v. Tate, the district court action reviewed in Rizzo, played a significant role in drafting portions of the injunction, see 60 F.R.D. 615, 616 (E.D.Pa.1973), and as Justice Blackmun observed in his Rizzo dissent, ”[t]he remedy was one evolved with the defendant officials’ consent, and it was one that the police department concededly could live with.” 423 U.S. at 381, 96 S.Ct. at 609 (Blackmun, J., dissenting).